Citation Nr: 1013003	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange Exposure. 

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss. 

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral vestibular lesion and labyrinthitis (vestibular 
disorder). 

5.  Entitlement to total disability based on individual 
unemployability due to service-connected disabilities 
(TDIU).

6.  Entitlement to initial evaluation in excess of 10 
percent for tinnitus. 

7.  Entitlement to an earlier effective date than August 22, 
2005 for grant of service connection for residuals of a back 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 and August 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).  

In pertinent part of the August 2006 decision, the RO denied 
increased evaluations for hearing loss and a vestibular 
disorder, as well as service connection for diabetes 
mellitus, sexual dysfunction, and entitlement to TDIU.  The 
Veteran perfected his appeals to each of the issues.  

These issues were previously addressed by the Board in its 
October 2008 decision and remand.  Issues currently on 
appeal were returned to the Agency of Original Jurisdiction 
(AOJ) to obtain copies of the records from the Social 
Security Administration.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

In the October 2008 Board decision, the Board awarded 
service connection for residuals of a back injury and for a 
separation assigned rating for tinnitus.  These awards were 
implemented in the August 2009 rating decision, wherein the 
RO assigned a 10 percent rating for residuals of back 
fracture, effective from August 22, 2005 and assigned a 
separate 10 percent rating for tinnitus, effective from 
January 11, 2007.  In August 2009, the Veteran filed a 
notice of disagreement, arguing for: (1) an effective date 
prior to August 22, 2005 for grant of service connection for 
residuals of back fracture; and (2) a higher initial rating 
for tinnitus.  Since the Veteran has not been provided with 
a Statement of the Case for these issues, they are both 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence that the Veteran served in Vietnam 
during the Vietnam era; therefore, the presumption that he 
was exposed to Agent Orange or other herbicides while there 
is inapplicable.  Diabetes mellitus was not shown until 
several decades after service, and there is no competent 
medical evidence linking diabetes mellitus to service.

2.  Erectile dysfunction was not shown in service, or until 
several decades after service, and there is no competent 
medical evidence linking erectile dysfunction to service. 

3.  The Veteran's bilateral sensorineural hearing loss has 
not been manifested by findings more severe than a pure-tone 
average of 71 decibels with 76 percent speech discrimination 
(Level VI) in the right ear, and a pure-tone average of 60 
decibels with 72 percent speech discrimination (Level V) in 
the left ear.

4.  The Veteran's vestibular disorder is manifested by 
occasional episodes of dizziness approximately three to four 
times a year, and it is appropriately assigned a separate 
compensable rating.

5.  The Veteran is service connected for posttraumatic 
stress disorder, rated as 30 percent disabling, bilateral 
sensorineural hearing loss, rated as 20 percent disabling, 
peripheral vestibular disorder, rated as 10 percent 
disabling, residuals of back fracture, rated as 10 percent 
disabling, and tinnitus, rated as 10 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for erectile 
dysfunction have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an evaluation in excess of 20 percent 
have not been met for the Veteran's bilateral sensorineural 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100 (2009)

4.  The criteria for an evaluation in excess of 10 percent 
have not been met for the Veteran's peripheral vestibular 
lesion and labyrinthitis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.87, Diagnostic Code 6204, 6205 (2009)

5.  The criteria for entitlement to a total disability 
rating for individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of 
information and evidence that VA will seek to provide, and 
of the type of information and evidence, the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA 
notice requirements apply to all elements of a claim for 
service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the August 2006 RO decision in the matter, VA 
sent a letter to the Veteran in March 2006 that addressed 
all the notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service 
treatment records and records of pertinent medical treatment 
since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with an audiological examination in August 2005; 
ears, nose and throat (ENT) examination in October 2005; and 
an audiological and ENT examination in February 2007.  In 
each of these examination reports, the examiner addressed 
the severity of the Veteran's bilateral sensorineural 
hearing loss and vestibular disorder.  The second February 
2007 examination report also contain notation on the 
functional affect of the Veteran's bilateral sensorineural 
hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 
454-55.

The Veteran was not afforded a medical examination for his 
diabetes mellitus and erectile dysfunction claims; the Board 
finds, however, that such an examination is not necessary to 
render a decision under the circumstances of this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  
There is no evidence showing that the Veteran was exposed to 
Agent Orange during service.  In regards to the Veteran's 
assertions that his diabetes mellitus is based on secondary 
exposure to working on aircrafts that flew into Vietnam, 
there are no current medical studies that show harmful 
health effects for any such secondary or remote herbicide 
contact that may have occurred.  The Veteran also has not 
submitted any medical evidence that would indicate a nexus 
based on secondary exposure.  Additionally, there is no 
evidence that suggests that the Veteran's diabetes mellitus 
and erectile dysfunction are otherwise related to his 
service.  A review of the Veteran's service treatment 
records was negative for any complaint or findings 
indicative of diabetes mellitus, such as positive findings 
for sugar and albumin in his urinalysis.  Additionally, the 
Veteran was not diagnosed with diabetes mellitus and 
erectile dysfunction until 20 years after his service.  The 
Board finds that any medical opinion linking diabetes 
mellitus and erectile dysfunction to service would be 
speculative at best.  An examination is not necessary to 
resolve this claim.   See id.  

With respect to the Veteran's TDIU claim, the evidence of 
record also does not show that a VA examination would assist 
in substantiating the Veteran's claim.  The record shows 
that the Veteran does not meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
Additionally, there is no medical evidence that shows the 
Veteran's service-connected disabilities should be referred 
for extraschedular consideration.  The evidence does not 
show that the Veteran's service-connected disabilities take 
him outside the normal considerations of the rating 
schedule.  As there is no reasonable possibility that 
obtaining a VA examination would aid in substantiating the 
Veteran's claim, VA has no further duty to assist in this 
regard.  38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the foregoing reasons, the Board therefore 
finds that VA has satisfied its duty to notify and its duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, although not shown in 
service, may be presumed to have incurred in or aggravated 
by service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is clear, however, that the resolution of 
issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  Id., See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 14341434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Diabetes Mellitus 

The Veteran is claiming entitlement to service connection 
for diabetes mellitus, to include as due to Agent Orange 
exposure.

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service 
to a herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(f). 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in the Republic of Vietnam 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

In its Haas v. Peake decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) found that 
VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 
C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence 
of a veteran within the land borders of Vietnam (including 
inland waterways) during service.  Id., 525 F.3d 1168 (Fed. 
Cir. 2008).

Pursuant to under 38 C.F.R. § 3.309(e), if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, then certain diseases, including diabetes 
mellitus, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  Type II diabetes mellitus or 
adult-onset diabetes must become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii). 

In the present case, the Veteran has been awarded the 
Vietnam Service Medal (VSM), as well as the Republic of 
Vietnam Campaign Medal (RVCM).  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965, and March 1973 in Vietnam, Thailand, 
Laos, or Cambodia in direct support of operations in 
Vietnam.  See U.S. Dep't of Defense Manual of Military 
Decorations and Awards, Appendix D at D-20, July 1990.  As 
noted by the Federal Circuit in the Haas decision, the 
receipt of the VSM alone does not establish service in 
Vietnam.  Id., 525 F.3d at 1168.  

The RVCM is awarded to those personnel who (1) served in the 
Republic of Vietnam for six months during a specified 
period, or (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months, or 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than six months but were 
wounded, captured or killed.  See U.S. Dep't of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
20, July 1990.  

Based upon the above definitions, the Veteran's receipt of 
the VSM and RVCM does not provide proof of physical presence 
inside the Republic of Vietnam.  In fact, the Veteran is not 
alleging that he was exposed to herbicides as a result of 
physical presence in Vietnam.  Rather, in a September 2006 
communication he contended that he was exposed to Agent 
Orange while serving in Thailand, where he said he travelled 
on aircrafts that flew into Vietnam and carried passengers 
between Vietnam and Thailand.  

The record does not show that the Veteran had any actual 
service in the Republic of Vietnam.  Thus, there is no 
presumption of in-service exposure to herbicides.  38 C.F.R. 
§ 3.309(e). 

The Board acknowledges the Veteran's assertions that his 
exposure to Agent Orange was secondary to working on 
aircrafts that flew into Vietnam.  The Veteran contends that 
by sitting in these aircrafts that were exposed to the soil 
in Vietnam, he was "forced to stand on, sit on and breathe 
the soil of Vietnam by the routine flights" he took on these 
aircrafts.  The Board finds that being within close 
proximity to "soils of Vietnam" does not comport to have a 
physical presence in Vietnam under VA laws and regulations.  
Entitlement to presumptive service connection for diabetes 
mellitus requires actual physical presence in Vietnam.   See 
38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii), 
Haas, supra.   

In regard to the Veteran's claim that VA has already 
conceded Agent Orange exposure by placing the Veteran in the 
Agent Orange Registry and providing him an Agent Orange 
Examination in September 1989, this does not in fact create 
a concession for presumptive service connection for diabetes 
mellitus based on herbicide exposure, to include Agent 
Orange, under 38 C.F.R. § 3.309(e).  Rather, it only 
acknowledges that the Veteran may have been exposed to Agent 
Orange in service, but it does not show that he was actually 
exposed to Agent Orange for entitlement to presumptive 
service connection under VA law and regulations.  Moreover, 
the Veteran's urinalysis at the time of the 1989 Agent 
Orange Examination was negative. 

The Board has considered the Veteran's assertions that his 
diabetes mellitus is based on secondary exposure to Agent 
Orange while he worked on aircrafts that flew into Vietnam.  
There are no current medical studies of record that show 
harmful health effects for any such secondary or remote 
herbicide contact that may have occurred.  The Veteran also 
has not submitted any medical evidence that would indicate a 
nexus based on secondary exposure.

Again, since there is no presumption of herbicide exposure 
on the facts of this case, the list of presumptive 
conditions under 38 C.F.R. § 3.309(e) is not applicable 
here.  However, service connection for diabetes mellitus may 
still be established on the basis of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's service treatment records do not contain any 
complaints or treatment referable to diabetes mellitus.  In 
a December 1972 report of medical examination, prior to the 
Veteran's separation from his first period of service, it is 
noted that the Veteran's urinalysis was negative for albumin 
and sugar at that time.  

The first post-service diagnosis of diabetes mellitus is 
seen in a May 2005 VA treatment records, and subsequent VA 
treatment records continue to show treatment for diabetes 
mellitus.  None of these records suggests a link between the 
disorder and service.

As mentioned, the Veteran claims service connection for 
diabetes mellitus.  After a review of the record, the Board 
finds that the competent medical evidence of record does not 
support an award of service connection.  

There is no medical evidence showing that the Veteran's 
diabetes mellitus existed during service.  See 38 C.F.R. 
§ 3.303.  In addition, the first diagnosis of diabetes 
mellitus in May 2005, this is well beyond the one year 
presumptive period for diabetes mellitus.  See 38 C.F.R. §§ 
3.307, 3.309.  

Further, this evidentiary gap between the Veteran's active 
service and the earliest objective medical evidence of 
diabetes mellitus goes against the Veteran's claim on a 
direct basis.  A lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

As the Veteran's diabetes mellitus was not shown during 
service or for the first year thereafter, service connection 
can only be granted if there is some medical evidence 
linking the current condition to service.  Here, there is no 
such medical evidence. See 38 C.F.R. § 3.303(d).  

Other than the Veteran's lay assertions that his diabetes 
mellitus is related to inservice Agent Orange exposure, 
there is no competent evidence that links the Veteran's 
current disorder to his service.  Although the Veteran is 
competent to attest to facts surrounding his claim, as a lay 
person, he is not competent to offer opinions that require 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, to the extent, his statement 
contains a medical etiology of his current disabilities; 
this is simply not competent or persuasive evidence.  
Moreover, the record lacks medical evidence establishing a 
possible relationship between the Veteran's diabetes 
mellitus and his period of active service.  

The evidence of record does not show diabetes mellitus 
during service or for years thereafter, nor does it show 
that the Veteran's current diabetes mellitus is related to 
service.  The evidence of record is not in relative 
equipoise.  Accordingly, as the preponderance of the 
evidence is against the claim for entitlement to service 
connection for diabetes mellitus, the appeal must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  

Erectile Dysfunction

The Veteran claims entitlement to service connection to 
erectile dysfunction.  The Veteran has specifically asserted 
that his erectile dysfunction is secondary to his diabetes 
mellitus.  As shown above, however, service connection for 
diabetes mellitus has been denied, precluding this avenue of 
entitlement for the Veteran. 

The evidence of record does not support an award of service 
connection for erectile dysfunction on a direct basis.  The 
Veteran's service treatment records do not show any 
complaints, treatments or diagnosis for erectile dysfunction 
in service.  The first evidence of erectile dysfunction is 
not shown until an August 2003 VA treatment record, which 
comes several decades after the first year following the 
Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since service, can be considered as evidence against 
the claim.  Maxson, 230 F. 3d at 1333. 

Additionally, there is no indication of a medical nexus 
between the currently-diagnosed erectile dysfunction and 
active duty.  Therefore, the Board finds no basis to grant 
service connection on a direct basis.  See 38 C.F.R. 
§ 3.303. 

Accordingly, service connection for erectile dysfunction is 
denied.  The preponderance of the evidence is against the 
claim for service connection.  Since there is no approximate 
balance of positive and negative evidence, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.

3.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based 
on the average impairment of earning capacity caused by a 
given disability.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When evaluating the severity of a disability, VA will 
consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or 
from other applicable effective date).  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" 
ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102. 

Bilateral sensorineural hearing loss

The Veteran claims entitlement to a compensable disability 
rating for his bilateral hearing loss.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule 
provides a table for rating purpose (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed 
audiologist), including pure-tone threshold average and 
speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 
(b).  

In circumstances where an examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where there is an exceptional pattern of 
hearing impairment as defined under 38 C.F.R. § 4.86, then 
Table VIa will be used to determine the Roman numeral 
designations (I through XI) for hearing impairment based 
only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  
One exceptional pattern of hearing impairment occurs when 
the pure-tone thresholds in each of the four frequencies (1K 
to 4K Hertz) are 55 decibels or greater.  Another occurs 
where the pure-tone threshold at 1K Hertz is 30 decibels or 
less, and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a), (b).  The hearing impairment will be 
assigned a Roman numeral from either Table VI or Table VIa, 
whichever results in the higher numeral.  Id. 

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or VIa, then 
Table VII is used to determine the rating assigned by 
combining the Roman numeral designation for hearing 
impairment of each ear.  The percentage evaluation is found 
on Table VII by intersecting the horizontal row appropriate 
for the numeric designation for the ear with the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear with the poorer hearing.  38 
C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In determining the appropriate rating for the Veteran's 
hearing impairment, however, VA must also consider whether 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b) 
should be assigned in the case where the disability affect 
on the Veteran's occupational function and daily activities.   
See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Veteran submitted a statement in May 2005 indicating 
that his hearing ability had progressively worsened.  In a 
July 2005 statement, the Veteran stated that he currently 
requires hearing aids in both ears.  He has also stated that 
he has problems communicating with others and he becomes 
frustrated and stressed as a result of his difficulty coping 
with his disability.  

The Veteran's hearing impairment was most recently evaluated 
in February 2007.  At the time of the audiological 
examination, the report reveals pure-tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 55, 
80, 70, 65, and 70 decibels in the right ear; and 35, 70, 
65, 55, and 55 decibels in the left ear.  Pure-tone 
threshold averages were 71 in the right ear and 60 in the 
left ear.  The Maryland CNC speech recognition testing 
revealed speech recognition abilities were 76 percent in the 
right ear and 72 percent in the left ear.  The Veteran was 
diagnosed with mild to severe bilateral sensorineural 
hearing loss.  In the February 2007 VA ENT examination 
report, the examiner noted that the Veteran reported the 
loss of several jobs because of hearing impairment.  

The Board finds that the Veteran does have an exceptional 
pattern of hearing impairment.  He has puretone thresholds 
greater than 55 decibels at each of the 1000, 2000, 3000, 
and 4000 Hz levels in both.   See 38 C.F.R. § 4.86.  As 
such, the severity of the Veteran's hearing impairment will 
be determined under either Table VI  or Table VIa, whichever 
results in the higher numeral values.

Applying the 38 C.F.R. § 4.85, Table VI and the 38 C.F.R. § 
4.85, Table VIa to the Veteran's hearing loss scores, his 
right ear receives the highest evaluation under Table VIa 
with a Level VI (puretone threshold average of 71 decibels), 
and his left ear receives the higher evaluation under Table 
VI with a Level V (puretone threshold average of 60 
decibels, speech recognition score of 72 percent). 

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does 
not meet the criteria for an evaluation in excess of 20 
percent, as the evaluation indicated at the intersection of 
the column for Roman numeral VI for the poorer ear, and the 
column for Roman numeral V for the better ear.  There is no 
objective evidence that he meets the criteria for the next 
higher evaluation of 30 percent.  Although the Veteran has 
indicated that his hearing is worse than criteria 
characterized by the assigned 20 percent evaluation, the 
rating criteria for hearing loss, as addressed above, 
requires the mechanical application of rating criteria to 
objectively-obtained audiometric testing results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The current 20 percent evaluation is reflected by the most 
recent medical evidence on record, and there is no 
indication that the findings from the February 2007 VA 
examination report are inadequate.  Therefore, the Board 
finds that the Veteran's claim for a higher evaluation 
cannot be granted.

The Board has also considered the application of an extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the functional effect of 
the Veteran's hearing impairment includes difficulty hearing 
others, and it has led to his heightened frustration with 
others, which has affected his employment at various jobs.  
Although Veteran's disability causes him functional 
impairment, the evidence of records does not show that the 
bilateral hearing loss has resulted in marked interference 
with Veteran's earning capacity or employment problems 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted. See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, the medical evidence of record does not 
indicate that the Veteran's symptomatology has worsened to a 
level that warrants a rating in excess of 20 percent at any 
point during this period.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.

Peripheral Vestibular Disorder

The Veteran seeks a rating in excess of 10 percent for his 
service-connected vestibular disorder.  The Veteran asserts 
that his disability causes him intermittent episodes of 
dizziness, which in turn causes him to lose his balance and 
fall.  The Veteran has stated he is no longer eligible for a 
commercial driver's license because of his disability. 

The Board notes that the Veteran also receives separate 
ratings for his bilateral sensorineural hearing loss, rated 
as 20 percent disabling and for his tinnitus, rated as 10 
percent disabling. 

The Veteran's disability due to vestibular disorder has been 
assigned a 10 percent rating under a general set of criteria 
applicable to ear disabilities found at 38 C.F.R. § 4.87, 
Diagnostic Code 6204.  Under the criteria found at 
Diagnostic Code 6204, a 10 percent rating is warranted where 
the evidence demonstrates occasional dizziness.  A 30 
percent rating applies for dizziness and occasional 
staggering.  A note to the diagnostic code states that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating must 
be assigned.  

The Veteran's vestibular disorder has been stable since 
service.  See October 2005 VA ENT examination report.  A 
review of the record for the period under appeal shows that 
the Veteran has complained of intermittent vertigo and 
dizziness no more three to four times a year.  See August 
2005 VA audiological examination report, February 2007 VA 
audiological and ENT examination reports.  In the February 
2007 VA ENT examination report, the examiner noted that the 
symptomatology manifested by the Veteran's vestibular 
disorder was not significant and it should only be 
associated with minimal rating criteria.  Other than the 
Veteran's subjective reports of losing his balance and 
falling due to episodes of dizziness, there were no 
objective medical findings of staggering. 

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's 
vestibular disorder is not warranted.  The symptoms 
described during the multiple VA examinations are adequately 
contemplated by the 10 percent evaluation already assigned.  
The Veteran has reported that he experiences episodes of 
vertigo and dizziness no more than three to four times a 
year.  Although the Veteran has reported that his 
intermittent episodes of dizziness cause him to lose his 
balance and fall, the Board finds that such symptomatology 
most nearly approximates the criteria for a 10 percent 
rating associated with occasional dizziness.  The evidence 
does not approximate the findings of dizziness and 
occasional staggering to merit a higher rating of 30 
percent.  As such, a disability rating in excess of 10 
percent for vestibular disorder is not warranted.  See 
38 C.F.R. § 4.87, Diagnostic Code 6204. 

The Board also calls attention to Diagnostic Code 6205, 
concerning Meniere's syndrome, as an analogous and alternate 
rating code for consideration here.  Under Diagnostic Code 
6205, a 30 percent rating is assigned for hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  A 60 percent evaluation is assigned for hearing 
impairment with vertigo and cerebellar gait occurring one to 
four times a month, with or without tinnitus.  A note to the 
diagnostic code indicates that Meniere's syndrome may be 
rated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results 
in a higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.

Here, the symptomatology manifested by Veteran's 
disabilities would only warrant a 30 percent disability 
rating under Diagnostic Code 6205.  The evidence does not 
show the Veteran has vertigo and cerebellar gait at least 
once a month to warrant a higher evaluation of 60 percent.  
The Veteran obtains a higher overall evaluation when each of 
this disabilities are evaluated separately (a 20 percent 
disability rating for bilateral sensorineural hearing loss, 
a 10 percent disability rating for tinnitus, and a 10 
percent disability rating for vestibular disorder) compared 
to a single 30 percent evaluation under Diagnostic Code 
6205.  The Veteran is appropriately rated with separate 
ratings under the Rating Schedule.  38 C.F.R. § 4.85, 4.86, 
4.87, Diagnostic Codes 6100-6205.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his vestibular disorder markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  
Although the Veteran has submitted evidence that his 
disability prevents him from obtaining a commercial driver's 
license, and precludes him from employment as a truck 
driver, there is no evidence that shows the Veteran is not 
capable of all other forms of employment.  Additionally, it 
is noted that while the rating schedule for the Veteran's 
vestibular disability contemplates the possibility of 
awarding a higher evaluation of 60 percent, the evidence of 
record only shows that his vestibular disorder 
symptomatology warrants no more than a 10 percent rating. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In sum, the claim of entitlement to an evaluation in excess 
of 10 percent rating must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, the medical evidence of record does not 
indicate that the Veteran's vestibular disorder 
symptomatology has worsened to a level that warrants a 
rating in excess of 10 percent at any point during this 
period.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

4.  TDIU Claim

The Veteran seeks entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation because of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, 
where it is found that the disabled person is unable to 
secure or follow substantially gainful occupation as a 
result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent 
or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

Here, the Veteran is service-connected for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling, 
bilateral sensorineural hearing loss, rated as 20 percent 
disabling, peripheral vestibular disorder, rated as 10 
percent disabling, residuals of back fracture, rated as 10 
percent disabling, and tinnitus, rated as 10 percent 
disabling.  The Veteran's combined rating is only 60 
percent; he does not satisfy the schedular requirements for 
consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board must 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining 
employment is not enough.  See Van Hoose, supra.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Id.

The Veteran's PTSD was most recently evaluated in February 
2007 by VA.  A review of that VA examination report shows 
the Veteran's PTSD is manifested by intrusive thoughts, 
irritability, anger, recurring dreams of traumatic 
experiences, sleep impairment, hyper vigilance, avoidance, 
and euthymic mood.  There was no evidence of depression, 
anxiety, panic disorder, delusion, flashbacks, suicidal 
thoughts, or obsessive behavior.  The Veteran's impulse 
control, judgment, insight, and memory were intact.  He has 
some interpersonal skills, but he has difficulty 
establishing close friendships. This symptomatology is 
contemplated by the rating criteria under the Veteran's 
service connected disability is currently rated.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The evidence does not show 
that his PTSD disability is outside the realm of the usual 
so as to render impracticable the schedular ratings.  

A review of the VA treatment records shows that the 
Veteran's disability due to the residuals of the back 
fracture is manifested by arthritis with painful motion.  
This symptomatology is contemplated by the rating criteria 
for muscoskeletal as well as considering the additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Additionally, as noted above, the evidence also shows that 
the symptomatology for the Veteran's bilateral sensorineural 
hearing loss, tinnitus, and vestibular disorder are 
contemplated by the rating criteria applicable to those 
disabilities.  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 and 6204. 

There is no evidence of record that shows the Veteran's 
service connected disabilities, either individually or 
combined, reflect some factor which takes the case outside 
the normal considerations of the rating schedule. 

The Board acknowledges that the claims folder contains 
several statements to the effect that the Veteran is totally 
disabled and unemployable.  A May 2003 private treatment 
record made in conjunction with a worker's compensation 
claim shows that the Veteran has difficulty lifting above 
his head due to his right shoulder and back disabilities.  
It was noted that these disabilities limit the Veteran's 
performance on the job.  There was no indication that the 
Veteran was unable to work solely due to his service-
connected back disability. 

A December 2005 notice letter from the Social Security 
Administration (SSA) shows the Veteran has been found 
disabled within the meaning SSA regulations because of 
bilateral sensorineural hearing loss, back disability, 
diabetes mellitus, carpal tunnel syndrome, right shoulder 
disability, and gout.  There is no indication in the SSA 
notice letter that the Veteran is considered solely disabled 
because of his service connected disabilities.  As noted 
above, impairment from non-service connected disabilities 
cannot be considered in the award of TDIU.  See 38 C.F.R. 
§ 3.341(a).  The SSA determination demonstrates that the 
Veteran has other non-service connected disabilities, 
including diabetes mellitus, carpal tunnel syndrome, right 
shoulder disability, and gout that combined with his 
service-connected bilateral sensorineural hearing loss and 
back disability to render the Veteran "disabled" under SSA 
laws and regulations.

Moreover, while SSA determination is relevant evidence the 
Board weighs and evaluates, it is not dispositive of the 
issue.  Indeed, each agency has its own law and regulations 
to consider in making such a determination; and, as such, a 
finding of unemployability by SSA is not binding on VA.  
See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  
Thus, the Board considers SSA's determination, but it is not 
dispositive as to the whether the Veteran is entitled to 
TDIU.  Here, after a review of the entire record, including 
the SSA determination, the Veteran's treatment records, the 
Board finds that the preponderance of the evidence is 
against the finding that the Veteran's service-connected 
disabilities precluded him from any substantially gainful 
employment.  

Based on the foregoing, the Board finds that the symptoms 
manifested by the Veteran's service-connected disabilities 
are contemplated by the applicable criteria under the 
current rating schedule.  Additionally, the weight of the 
competent and probative evidence of record does not show 
that the Veteran is unemployable solely due to his service-
connected disabilities.  The competent medical and other 
evidence of record indicates that it is the combination of 
the Veteran's service-connected disabilities and his 
nonservice-connected disabilities that affects his ability 
to obtain and/or retain substantially gainful employment.  
There is no medical evidence that indicates the service-
connected disabilities alone render the Veteran 
unemployable.  

Although the Board does not dispute that the Veteran 
experiences impairment due to his service-connected 
disabilities, ratings of the severity of these disabilities 
appear to be adequately reflected by the current schedular 
ratings.  See Van Hoose, supra.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
Veteran's claim for TDIU must be denied.


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied. 

2.  Entitlement to service connection for erectile 
dysfunction is denied.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss is denied. 

4.  Entitlement to an evaluation in excess of 10 percent for 
vestibular disorder is denied. 

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied. 





REMAND

As noted above, the Veteran has not yet received a statement 
of the case after his submission of a timely notice of 
disagreement from a July 2009 rating decision regarding the 
issues of an earlier effective date for the grant of service 
connection for residuals of a back fracture and a higher 
initial rating for tinnitus. 

Thus, because the Veteran has filed a notice of 
disagreement, a remand to the RO is necessary in order for 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, these matters are REMANDED to the RO for the 
following action:

The RO should provide the Veteran a 
Statement of the Case as to the issues 
of: (1) entitlement to an effective date 
prior to August 22, 2005 for grant of 
service connection for residuals of a 
back fracture; and (2) entitlement to a 
higher initial rating for tinnitus.  The 
Statement of the Case should be sent to 
the latest address of record for the 
Veteran.  The RO should inform the 
Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


